Citation Nr: 1111021	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-34 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, to include a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to February 1990 and from October 1991 to January 2000, in addition to five months of unverified active service.  

This matter is on appeal from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In this case, the Board determines that further development is necessary before the merits of the claims may be addressed.

Specifically, the Veteran is claiming entitlement to a rating in excess of 20 percent for his service-connected diabetes mellitus.  The competent evidence reflects that his most recent VA examination for this disorder was in June 2006.  He has undergone VA examinations in May 2007 and in August and October 2009 since that time which relate to potential complications of his diabetes mellitus, such as neuropathy, hypertension and hypercholesterolemia.  However, none of these examinations considered the severity of the Veteran's diabetes mellitus under the most applicable diagnostic code.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2010).  Consequently, the Veteran's most recent VA examination relating to his diabetes mellitus per se is currently almost five years old.  Such does not necessarily negate the probative value of the examination.  VAOPGCPREC 11-95 (1995) (the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted); but see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

However, at his hearing before the Board in October 2010, the Veteran stated that his diabetes mellitus symptomatology has worsened since the June 2006 VA examination.  See Hearing Transcript (T.) at 4.  Specifically, he stated that the amount of insulin he takes has significantly increased, and that his diabetes mellitus is still not well controlled.  He claimed to have gained a significant amount of weight.  He also maintained that he had a recent history of having hypoglycemic episodes.  Further, the Veteran related that his diabetes mellitus had resulted in him having to regulate his activities, which ultimately led to him being unable to work in his given profession.

Given the Veteran's contentions that diabetes mellitus is worse that it was at the time of his most recent VA examination in June 2006, a new VA examination is necessary in order to ascertain the current extent of his diabetes mellitus.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (April 7, 1995). 

Next, at the October 2010 hearing, the Veteran also testified that his diabetes mellitus has rendered him unemployable.  The VA examinations referenced above indicate that he has been unemployed since at least May 2007.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

In this case, the Board has determined that a claim for TDIU has been raised by the record, and a VA examination is also required to ascertain the effect the Veteran's service-connected disabilities have on his employability.  In this regard, it should also be noted that the Veteran has been service-connected for a number of disorders since the claim on appeal was certified to the Board.  

Finally, when the Veteran submitted his VA Form-9 appeal in November 2007, he stated that he would like to "discuss this issue over the phone with a DRO [Decision Review Officer] if possible."  It is unclear whether this meant that he wanted a hearing with a DRO, although the appeals certification worksheet indicates that the RO did not construe this statement as a request for a hearing.  However, for purposes of clarity, the Veteran should be asked if he desires a formal hearing with a DRO prior to this appeal's return to the Board.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2. Next, the RO/AMC should ask the Veteran to identify all VA and non-VA health care providers who have treated him for his diabetes mellitus since 2006.  All identified records should be obtained and associated with the claims file.  Any negative development should be annotated in the claims file as well.

The Veteran should also be specifically asked if he would like to testify at a formal hearing with a DRO.  If he does not desire such a hearing, this should be so noted in the claims folder.  

3. Schedule the Veteran for new VA examination to determine the current nature and severity of his service-connected diabetes mellitus.  The claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

Following a physical examination, personal interview, and review of the complete record, the examiner should state whether the Veteran's diabetes mellitus requires regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran's diabetes mellitus requires a restricted diet; whether the Veteran's diabetes mellitus has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, identify the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus requires twice per month or more frequent visits to a diabetic health care provider, and, if so, identify the frequency.

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.  After completing the above, and any other development deemed necessary, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  In this regard, as per 38 C.F.R. § 4.16(a), the RO should consider all of the Veteran's disabilities related to his diabetes mellitus (vertigo, gastroparesis, and bilateral peripheral neuropathy of the upper and lower extremities) as a disability of a common etiology.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


